FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS April 19, 2012

                                  TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                    Clerk of Court


 KENT PROFFIT,

      Petitioner - Appellant,

 v.

 STATE OF WYOMING; WYOMING                               No. 12-8000
 DEPARTMENT OF CORRECTIONS                     (D.C. No. 2:11-CV-00179-CAB)
 STATE PENITENTIARY WARDEN,                               (D. Wyo.)
 a/k/a Eddie Wilson,

      Respondents - Appellees .




          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.



      A Wyoming jury convicted Kent Proffit of conspiracy to commit murder, a

result the Wyoming Supreme Court affirmed. After unsuccessfully seeking state

post-conviction relief, Mr. Proffit eventually filed a federal habeas petition under

28 U.S.C. § 2254. The district court, however, dismissed Mr. Proffit’s petition

after determining it was untimely, see 28 U.S.C. § 2244(d)(1), and that none of

the potential grounds for statutory or equitable tolling of the limitations period


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
could save the petition. Seeking to appeal that dismissal, Mr. Proffit asked the

district court for a certificate of appealability (“COA”), which the court denied.

Now before this court, Mr. Proffit renews his request for a COA.

      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). And where, as here,

the district court dismisses a § 2254 petition on procedural grounds, we may issue

a COA only if “jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). We see no way, however, in which reasonable jurists might debate the

district court’s analysis that Mr. Proffit’s petition is time-barred. Accordingly,

Mr. Proffit’s application for a COA is denied and this appeal is dismissed.



                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -2-